DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-20 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2019 and September 03, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the relationship between the cover (56) and the inspection port (54) as described in the specification. As currently shown, Figure 4 does not appear to be sufficiently detailed. The figure appears to note a dashed line to be inspection port (54). However, it does not appear to be a port due to the holes, believed to also be cooling holes (50), seemingly within and crossing the dashed line of (54). Furthermore, the scale of the size of dashed line (54) compared to what is shown as port (54) in Figure 3 is vastly different. It is unclear how the drawing shows the partially covered relationship between the port (54) and the cover (56). It is also unclear what reference number (54) in the drawing actually is.  
Furthermore, drawings must show every feature of the invention specified in the claims. As noted above, certain features regarding the relationship of the cover with the port appear to be missing. Therefore, the “at least one an inspection port cover attached to the outer wall to cover at least a portion of a respective one of the at least one inspection port” of Claim 3, “the inspection port cover is attached to the outer wall and covers at least a portion of the first area of the inspection port” of Claim 12, the “portion of the first area of the inspection port covered by the inspection port cover is less than 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0046] recites “What is claimed is:”. Applicant is suggested to remove this paragraph as it does not appear to relate to the Specification.   
Appropriate correction is required.
Claim Objections
Claims 3 and 17 are objected to because of the following informalities:  
Regarding Claims 3 and 17, Line 1 recites “at least one an inspection port cover”. The “an” makes the phrasing appear to be grammatically incorrect.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 15, Lines 6-7 of Claim 1 and Lines 8-9 of Claim 15 recite “the first interior surface of the outer wall” and “the second interior surface of the inner wall”. There is insufficient antecedent basis for these limitations in the claims. 
Regarding Claim 2, Lines 2-3 recite “the area of any of the first cooling apertures”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claims 7-14 and 19-20, Line 6 of Claim 7, Line 1 of Claim 8, Line 1 of Claim 9, Line 7 of Claim 10, Line 1 of Claim 11, Line 7 of Claim 12, Line 4 of Claim 13, Line 8 of Claim 14, Line 6 of Claim 19, Line 7 of Claim 20 recite the term “about”. The term “about” is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 3-6 and 16-18 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-12 and 14-20, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 6,199,371 B1), hereinafter Brewer, in view of Tiemann (US 6,925,808 B2), hereinafter Tiemann.
Regarding Claim 1, Figures 1 and 3A-B of Brewer teach a liner (50) for a gas turbine engine (10), comprising: an outer wall (100); an inner wall (110); wherein the outer wall (100) is spaced apart from the inner wall (110) and is disposed radially outside of the inner wall (110), the outer wall (100) and inner wall (110) forming an annular structure having a circumference, and an annular region (114) disposed between the first interior surface of the outer wall (100) and the second interior surface of the inner wall (110); and a plurality of structural elements (120) disposed between the inner wall (110) and the outer wall (100), and each of the plurality of structural elements (120) is attached to the outer wall (100) and the inner wall (110) (Col. 2, Lines 47-51 and Col. 3, Lines 8-24). 
Brewer does not expressly teach an inspection port extending through the outer wall configured for access to the annular region as claimed. However, such an inspection port would have been obvious in view of Tiemann. 
Figures 2a-b of Tiemann teach a liner (1) for a gas turbine engine, wherein the outer wall (2) includes at least one inspection port (10) extending through the outer wall (2) configured for access to the annular region disposed between the first interior surface of the outer wall (2) and the second interior surface of the inner wall (3). The inspection port (10) allows for an opening for repair and maintenance purposes to interior components (Col. 4, Lines 57-62). Although Tiemann’s liner is in a different axial position of a gas turbine compared to Brewer, the teachings 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer with the inspection port as suggested by Tiemann, to provide the benefit of allowing access to the interior of the liner. 
Regarding Claim 2, Brewer and Tiemann teach the liner as set forth in Claim 1. 
Figure 3A of Brewer teaches wherein the outer wall (100) includes first cooling apertures (140). The modification by Tiemann in Claim 1 results in the at least one inspection port (10) disposed in the outer wall, as exemplified in Figure 2a of Tiemann. The area is greater than the area of any of the first cooling apertures, as can be seen by the extent of the port (10) in Figure 2a of Tiemann compared to the singular areas of holes (140) in Figure 3A of Brewer. See also the size of apertures (7) in Figure 1 of Tiemann. 
Regarding Claim 3, Brewer and Tiemann teach the liner as set forth in Claim 1. 
The modification by Tiemann in Claim 1 results in at least an inspection port cover (11) attached to the outer wall (2) to cover at least a portion of a respective one of the at least one inspection port (10), as exemplified in Figures 2a-b of Tiemann. 
Regarding Claim 4, Brewer and Tiemann teach the liner as set forth in Claim 1. 
Figure 3A of Brewer teaches wherein the plurality of structural elements (120) extend around the circumference of the annular structure, and define a plurality of independent annular sub-regions (individual sections of 114). The modification by Tiemann in Claim 1 results in at least one of the independent sub-regions includes the at least one inspection port disposed in a portion of the outer wall of the respective annular sub-region, as this would provide the benefit of allowing access to each sub-region of the assembly. 
Regarding Claim 5, Brewer and Tiemann teach the liner as set forth in Claim 4. 

However, the courts have held various common practices as routine expedients, requiring only ordinary skill in the art. One of these is the duplication of parts, interpreted as being related to the number of inspection ports. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B). An expected result is the presence of more/less ports to allow for inspection. From the current evidence of record, the number of inspection ports does not produce any new and unexpected result. As such, the number of ports, including being no more than four inspection ports, is merely a matter of engineering design choice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer and Tiemann such that there is no more than four inspection ports, since one of ordinary skill would change the number of ports according to engineering design choice. 
Regarding Claim 6, Brewer and Tiemann teach the liner as set forth in Claim 4. 
The modification by Tiemann in Claim 1 results in each of the plurality of independent sub-regions includes at least one said inspection port disposed in the portion of the outer wall of the respective annular sub-region, as this would provide the benefit of allowing access to each sub-region of the assembly.
Regarding Claim 7, Brewer and Tiemann teach the liner as set forth in Claim 4. 
The modification by Teimann in Claim 1 results wherein the at least one inspection port (10) in a respective one of the independent annular sub-regions is a single said inspection port and has a first area, as exemplified by port (10) in Figure 2a of Tiemann having an area. Figure 3A of Brewer teaches a respective one of the independent sub-regions (114) includes an outer wall portion (portion of 100) and a plurality of first cooling apertures (140) disposed in the outer wall portion, wherein the first cooling apertures (140) disposed within the outer wall portion have a collective second area. 
Brewer and Tiemann are silent regarding the percentage of first area compared to that of the second area. 
However, Applicant has not disclosed that having such an area ratio of less than 10% solves any stated problem or is for any particular purpose. Moreover, it appears that the liner would perform equally as well with area ratios of any value or within a wide range of values, since the apertures (140) of Brewer still provide cooling and the port (10) of Tiemann still allows for access to the interior of the liner. 
Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer-Tiemann such that the first area is less than about ten percent of the second area, since the area ratio does not appear to provide any unexpected results. 
Regarding Claims 8-9, Brewer and Tiemann teach the liner as set forth in Claim 7. 
Brewer and Tiemann are silent regarding the percentage of the first area compared to that of the second area. However, the percentage of area would have been a matter of obvious design choice for the same reasons set forth above with respect to Claim 7. 
it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer-Tiemann such that the first area is less than about six percent (Claim 8) or greater than about two percent (Claim 9) of the second area, since the area ratio does not appear to provide any unexpected results. 
Regarding Claim 10, Brewer and Tiemann teach the liner as set forth in Claim 4. 
the inspection port having a first area, as exemplified in Figure 2a of Tiemann. Figure 3A of Brewer teaches the respective one of the independent annular sub-regions (114) includes an outer wall portion (portion of 100) and a plurality of first cooling apertures (140) disposed in the outer wall portion; wherein the first cooling apertures (140) disposed within the outer wall portion have a collective third area. 
Brewer and Tiemann do not expressly teach a plurality of said inspection ports in a respective sub-region as claimed. However, having a plurality of inspection ports is seen as a mere duplication of parts, which is considered an obvious matter of engineering design choice for the same reasons set forth in Claim 5 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer and Tiemann such that the at least one inspection port in a respective one of the independent annular sub-regions is a plurality of said inspection ports, the collective first areas is a second area, since one of ordinary skill would change the number of ports according to engineering design choice. 
Brewer and Tiemann are silent regarding the percentage of the second area compared to that of the third area. 
However, Applicant has not disclosed that having such an area ratio of less than about 10% solves any stated problem or is for any particular purpose. Moreover, it appears that the liner would perform equally as well with area ratios of any value or within a wide range of values, since the apertures (140) of Brewer still provide cooling and the ports (10) provided by Tiemann still allows for access to the interior of the liner. 
Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught second area is less than about ten percent of the third area, since the area ratio does not appear to provide any unexpected results. 
Regarding Claim 11, Brewer and Tiemann teach the liner as set forth in Claim 10. 
Brewer and Tiemann are silent regarding the percentage of the second area compared to that of the third area. However, the percentage of area would have been a matter of obvious design choice for the same reasons set forth above with respect to Claim 10. 
It would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer-Tiemann such that the second area is greater than about two percent of the third area, since the area ratio does not appear to provide any unexpected results. 
Regarding Claim 12, Brewer and Tiemann teach the liner as set forth in Claim 4. 
The modification by Tiemann in Claim 1 results in an inspection port cover (11); and wherein the at least one inspection port (10) in a respective one of the independent annular sub-regions is a single said inspection port and has a first area; wherein the inspection port cover (11) is attached to the outer wall (2) and covers at least a portion of the first area of the inspection port (10), as exemplified by port (10) and cover (11) in Figure 2a-b of Tiemann. Figure 3A of Brewer teaches a respective one of the independent sub-regions (114) includes an outer wall portion (portion of 100) and a plurality of first cooling apertures (140) disposed in the outer wall portion, wherein the first cooling apertures (140) disposed within the outer wall portion have a collective second area. 
Brewer and Tiemann are silent regarding the percentage of first area compared to that of the second area. 
However, Applicant has not disclosed that having such an area ratio of greater than 10% solves any stated problem or is for any particular purpose. Moreover, it appears that the liner 
Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer-Tiemann such that the first area is greater than about ten percent of the second area, since the area ratio does not appear to provide any unexpected results. 
Regarding Claim 14, Brewer and Tiemann teach the liner as set forth in Claim 5. 
The modification by Tiemann in Claim 1 results in at least one inspection port (10) in a respective one of the independent annular sub-regions (see Figure 2a of Tiemann). As noted in Claim 5, the modification to have a plurality of inspection ports is a mere duplication of parts, which is a matter of engineering design choice. Such a duplication would result in a plurality of inspection port covers (11), each of the plurality of inspection port covers (11) is attached to the outer wall (2) and covers at least a portion of a respective one of the inspection ports (10), as exemplified by cover (11) in Figures 2a-b of Tiemann to cover the plurality of inspection ports. Figure 3A of Brewer teaches the respective one of the independent annular sub-regions (114) includes an outer wall portion (portion of 100) and a plurality of first cooling apertures (140) disposed in the outer wall portion; wherein the first cooling apertures (140) disposed within the outer wall portion have a collective third area. 
Brewer and Tiemann are silent regarding the percentage of the second area compared to that of the third area. 
However, Applicant has not disclosed that having such an area ratio of greater than about 10% solves any stated problem or is for any particular purpose. Moreover, it appears that the liner would perform equally as well with area ratios of any value or within a wide range of 
Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner taught by Brewer-Tiemann such that the second area is greater than about ten percent of the third area, since the area ratio does not appear to provide any unexpected results. 
Regarding Claim 15, Figures 1 and 3A-B of Brewer teach a gas turbine engine (10), comprising: a fan section, a compressor section, a combustor section, and a turbine section (30) (see also annotated Figure 1’ below); and a liner (50) disposed aft of the turbine section (30), the liner (50) including: an outer wall (100); an inner wall (110); wherein the outer wall (100) is spaced apart from the inner wall (110) and is disposed radially outside of the inner wall (110), the outer wall (100) and inner wall (110) forming an annular structure having a circumference, and an annular region (114) disposed between the first interior surface of the outer wall (100) and the second interior surface of the inner wall (110); and a plurality of structural elements (120) disposed between the inner wall (110) and the outer wall (100), and each of the plurality of structural elements (120) is attached to the outer wall (100) and the inner wall (110) (Col. 2, Lines 47-51 and Col. 3, Lines 8-24). 

    PNG
    media_image1.png
    388
    897
    media_image1.png
    Greyscale


Figures 2a-b of Tiemann teach a liner (1), wherein the outer wall (2) includes at least one inspection port (10) extending through the outer wall (2) configured for access to the annular region disposed between the first interior surface of the outer wall (2) and the second interior surface of the inner wall (3). The inspection port (10) allows for an opening for repair and maintenance purposes to interior components (Col. 4, Lines 57-62). Although Tiemann’s liner is in a different axial position of a gas turbine compared to Brewer, the teachings are still applicable to the liner of Brewer as they both relate to liner components of gas turbine engines with interior features. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Brewer with the inspection port as suggested by Tiemann, to provide the benefit of allowing access to the interior of the liner. 
Regarding Claim 16, Brewer and Tiemann teach the engine as set forth in Claim 15. 
Figure 3A of Brewer teaches wherein the outer wall (100) includes first cooling apertures (140). The modification by Tiemann in Claim 15 results in the at least one inspection port (10) disposed in the outer wall, as exemplified in Figure 2a of Tiemann. The area is greater than the area of any of the first cooling apertures, as can be seen by the extent of the port (10) in Figure 2a of Tiemann compared to the singular areas of holes (140) in Figure 3A of Brewer. See also the size of apertures (7) in Figure 1 of Tiemann.
Regarding Claim 17, Brewer and Tiemann teach the engine as set forth in Claim 15. 
at least an inspection port cover (11) attached to the outer wall (2) to cover at least a portion of a respective one of the at least one inspection port (10), as exemplified in Figures 2a-b of Tiemann.
Regarding Claim 18, Brewer and Tiemann teach the engine as set forth in Claim 15. 
Figure 3A of Brewer teaches wherein the plurality of structural elements (120) extend around the circumference of the annular structure, and define a plurality of independent annular sub-regions (individual sections of 114). The modification by Tiemann in Claim 15 results in at least one of the independent sub-regions includes the at least one inspection port disposed in a portion of the outer wall of the respective annular sub-region, as this would provide the benefit of allowing access to each sub-region of the assembly.
Regarding Claim 19, Brewer and Tiemann teach the engine as set forth in Claim 18. 
The modification by Teimann in Claim 15 results wherein the at least one inspection port (10) in a respective one of the independent annular sub-regions is a single said inspection port and has a first area, as exemplified by port (10) in Figure 2a of Tiemann having an area. Figure 3A of Brewer teaches a respective one of the independent sub-regions (114) includes an outer wall portion (portion of 100) and a plurality of first cooling apertures (140) disposed in the outer wall portion, wherein the first cooling apertures (140) disposed within the outer wall portion have a collective second area. 
Brewer and Tiemann are silent regarding the percentage of first area compared to that of the second area. 
However, Applicant has not disclosed that having such an area ratio of less than 10% solves any stated problem or is for any particular purpose. Moreover, it appears that the liner would perform equally as well with area ratios of any value or within a wide range of values, 
Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Brewer-Tiemann such that the first area is less than about ten percent of the second area, since the area ratio does not appear to provide any unexpected results. 
Regarding Claim 20, Brewer and Tiemann teach the engine as set forth in Claim 18. 
The modification by Tiemann in Claim 15 results in the inspection port having a first area, as exemplified in Figure 2a of Tiemann. Figure 3A of Brewer teaches the respective one of the independent annular sub-regions (114) includes an outer wall portion (portion of 100) and a plurality of first cooling apertures (140) disposed in the outer wall portion; wherein the first cooling apertures (140) disposed within the outer wall portion have a collective third area. 
Brewer and Tiemann do not expressly teach a plurality of said inspection ports in a respective sub-region as claimed. However, having a plurality of inspection ports is seen as a mere duplication of parts, which is considered an obvious matter of engineering design choice for the same reasons set forth in Claim 5 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Brewer and Tiemann such that the at least one inspection port in a respective one of the independent annular sub-regions is a plurality of said inspection ports, the collective first areas is a second area, since one of ordinary skill would change the number of ports according to engineering design choice. 
Brewer and Tiemann are silent regarding the percentage of the second area compared to that of the third area. 

Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Brewer-Tiemann such that the second area is less than about ten percent of the third area, since the area ratio does not appear to provide any unexpected results.

Claim 13, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Brewer and Tiemann as applied to Claim 12 above, and further in view of Taylor et al. (US 2018/0223674 A1). 
Regarding Claim 13, Brewer and Tiemann teach the liner as set forth in Claim 12. 
Brewer and Tiemann do not expressly teach the at least a portion of the first area of the inspection port covered by the inspection port cover is less than all of the first area as claimed. However, having an open area would have been obvious in view of Taylor. 
Figure 24 of Taylor teaches a cover (96) with open areas (97). The open areas allow for the flow of coolant to be slowed down and spread to reduce the effects of mixing loss. Thus, having the port cover less than all of the area of the first area allows for the control of coolant flowing within the annular sub-regions. Although the teachings of Taylor relate to the structure of a blade, the control of coolant would be beneficial to the liner taught by Brewer, since the liner also implements coolant flow (see Col. 1, Lines 18-25 of Brewer).
the inspection port cover covers less than all of the first area, a difference between the first area and the at least a portion of the first area defines an open area of the inspection port as suggested by Taylor, to provide the benefit of controlling coolant flow.
Brewer, Tiemann, and Taylor are silent regarding the area of the open area compared to that of the second area. 
However, Applicant has not disclosed that having such an area ratio of between about 2% and about 10% solves any stated problem or is for any particular purpose. Moreover, it appears that the liner would perform equally as well with area ratios of any value or within a wide range of values, since the open area by Taylor still allows for the control of cooling and the ports (10) provided by Tiemann still allows for access to the interior of the liner. 
Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engine taught by Brewer-Tiemann-Taylor such that the open area is between about 2% and about 10% of the second area, since the area ratio does not appear to provide any unexpected results.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cowan et al. (US 2006/0112676 A1) shows a similar liner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745